DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 6/15/2021 is acknowledged.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2021.

	Claims 1-12 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. See responses below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection Maintained) Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (PLoS ONE, 2015, Vol. 10, No. 11) and Abdoli et al. (Biotechnology Letters, 2016, Vol. 38, pages 941-948).
	The claimed invention is drawn to a method of preparing an influenza working virus seed stock, comprising infecting a cell line adapted to serum-free culture and suspension culture with an influenza vaccine virus, culturing the infected cell line, and further passaging the virus culture in the same cell line wherein a culture with a dilution factor where the highest cell viability is obtained is selected from cultures with different dilution factors used for viral infection, provided that when the hemagglutination assay (HA) titers (except for 0) of a culture having lower cell viability are higher by 4 times or more than HA titer of the, culture with a dilution factor where the highest HA titer is obtained, the culture with a dilution factor where the highest HA titer is obtained is selected and used for the subsequent passage.
The cell line adapted to serum-free culture and suspension culture is an MDCK cell line.
The infected cell line is cultured with stirring at a rate of 10 rpm to 150 rpm at 32°C to 38°C for 1 day to 3 days.
The selected primary culture is serially passaged twice or more or is frozen and stored in the temperature range of -50°C to -80°C and is passaged twice or more.
The cell viability of the selected culture is at least 50%.
The hemagglutination assay (HA) titer of the selected culture is 0 or at least about 100.
The dilution factors are 1/1 to 1/10,000.

A method of producing an influenza vaccine, comprising producing an influenza working virus seed stock prepared by the method according to claim 1 on a large scale and attenuating or inactivating the influenza working virus seed stock.
The infectivity of the influenza working virus seed stock is higher than that of the influenza vaccine virus before passage.

A method of increasing the infectivity of an influenza working virus seed stock, comprising infecting a cell line adapted to serum-free culture and suspension culture with
an influenza vaccine virus, culturing the infected cell line, and further passaging the virus culture in the same cell line to prepare an influenza working virus seed stock wherein a culture with a dilution factor where the highest cell viability is obtained is selected from cultures with different dilution factors used for viral infection, provided that when the hemagglutination assay (HA) titers (except for 0) of two or more cultures are different by 4 times or more, a culture with a dilution factor where the highest HA titer is obtained is selected and used for the subsequent
passage.

The cell line adapted to serum-free culture and suspension culture is an MDCK cell line.

Huang et al. teach the production of influenza H1N1 vaccines in serum-free suspension culture of MDCK cells.  They cultured the cells in flasks at an RPM of 80 and a temperature of 35 or 37 degrees Celsius [see culture conditions].  Cell viability was monitored and cell density was calculated [see Cell Counting].  Huang et al. also infected cells at an MOI of 0.01 and influenza virus titer was determined by hemagglutination assays (HA Titers). [See Determination of Virus titers]  Cell passage number was also studied with regard to the impact on cell growth. [see Figure 1]  However, Huang et al. do not compare HA titers between different dilutions of viral infection on cells.  

Abdoli et al. teach the production of influenza A HIN1 and H3N2 viruses in MDCK
cells by testing different multiplicity of infection (MOI) in order to determine the day-to-day
viral titer growth and determined the optimum MOI for H1N1 is 0.01 and 0.1 and for H3N2
0.001 and 0.01 [see page 946, right column].

	It would have been obvious to one of ordinary skill in the art to modify the methods taught by Huang et al. in order to compare (HA) titers (except for 0) of two or more cultures are different by 4 times or more.  One would have been motivated to do so, given the suggestion by Huang et al. that the method be used to culture influenza vaccines in serum-free environment in suspension and monitoring cell density and viability before infection along with impact that passaging has on cellular division.  There would have been a reasonable expectation of success, given the knowledge that MDCK cells can be readily monitored for the optimum multiplicity of infection in order to obtain the best viral titer, as taught by Abdoli et al.  MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Therefore, the hemagglutination assay titer and cell viability requirements are routine to one of ordinary skill in the art.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
	Applicants argue that the instant methods require the focus of cell line selection on cell viability.  However, the claims specifically state that the cell culture with the dilution factor where the highest HA titer is obtained is selected and used for subsequent passage.  Therefore, it appears that the critical element is HA titer and as a result the amount of influenza virus obtained.  Huang et al. prepares influenza virus stocks by infecting at an optimal MOI (too high would deplete host cells quickly) in order to obtain a higher yield (HA titer).  Therefore, the deficiencies identified by applicants are taught by Huang et al. in lieu of how the claim is written.  The teachings of Abdoli et al. further support the teachings of Huang et al. As a result, the rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

 [The method requiring the MDCK cell lines “MDCK Sky1023 (DSM ACC3112), MDCK Sky10234 (DSM ACC3114) or MDCK Sky3851 (DSM ACC3113).]

It is apparent that the cell lines “MDCK Sky1023 (DSM ACC3112), MDCK Sky10234 (DSM ACC3114) or MDCK Sky3851 (DSM ACC3113)” are required to practice the claimed invention because they are a necessary limitation for the success of the invention as stated in the claims. As a required element it must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the cell lines. See 37 CFR 1.802. One cannot practice the claimed invention without antibodies that specifically bind to the strain. One cannot determine whether an antibody has the necessary characteristics without access to these cell lines.  Therefore, access to cell lines is required to practice the invention. The specification does not provide a repeatable method for re-producing these cell lines without access to the cell lines and it does not appear to be readily available material.

Deposit of MDCK Sky1023 (DSM ACC3112), MDCK Sky10234 (DSM ACC3114) and MDCK Sky3851 (DSM ACC3113) in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112., because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.



In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements. 
Applicant’s have not amended the specification to include necessary information as detailed in 37 CFR 1.809(d), therefore, this rejection is maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648